Citation Nr: 1504067	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial disability evaluation for a lower back strain, rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1999 to December 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge, in May 2012, and a transcript of the proceedings is of record.

This appeal was previously before the Board and remanded in July 2012 for additional development.  The case has been returned to the Board for further appellate consideration.

As noted in the July 2012 remand, the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to lower back strain, has been raised by the Veteran at the May 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran credibly reports that she has severe low back pain and thus her low back disability warrants a higher evaluation, to include consideration of separate evaluations for neurological impact of her lower extremities.

The Veteran was scheduled for a VA examination pursuant to the July 2012 remand directive.  The Veteran cancelled the examination.  In a February 2013 statement, the Veteran requested that the VA examination be rescheduled at the VAMC in Sacramento.  She explained that the VAMC in Sacramento is a more convenient location for her and she prefers to work with the the staff at VAMC Sacramento.  The Board finds the Veteran's request reasonable.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that she has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2 ); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her lower back strain that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit lay statements from individuals who have first-hand knowledge of the Veteran's low back symptoms and the impact and severity of the manifestations of the disorder.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurological impairment related to her lower back strain.  If possible, the VA examination should be scheduled in Sacramento, California.  The claims folder should be made available to and reviewed by the examiner.  The examiner should discuss the Veteran's account of symptomatology as well as the relevant medical evidence of record. 

The examiner should identify all low back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and, in relation to normal range of motion, should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

In addition, if possible, the examiner should state whether the lower back strain has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of any right-or left-sided radiculopathy or neuropathy found to be present.

The examiner must also state whether the Veteran has bowel or bladder problems related to her low back disability, to include a description of any symptomatology. 

The examiner should also comment on the limitations and restrictions imposed by her back disability on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

4.  The RO should readjudicate the present appeal and, if the benefits sought remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

